Citation Nr: 1025973
Decision Date: 07/13/10	Archive Date: 09/09/10
 
DOCKET NO. 09-11 258A                      DATE JUL 13 2010
 
On appeal from the Department of Veterans Affairs Regional Office in North Little Rock, Arkansas 

THE ISSUES 

1. Entitlement to service connection for arteriosclerotic heart disease. 

2. Entitlement to service connection for residuals of a left mandible injury. 

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5. Entitlement to service connection for depression. 

6. Entitlement to service connection for arthritis of the left 
 shoulder. 

7. Entitlement to service connection for bilateral pes planus. 

8. Entitlement to service connection for tinnitus. 

9. Entitlement to service connection for esophagus stricture. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United States 

WITNESS AT HEARING ON APPEAL 

The Veteran 

ATTORNEY FOR THE BOARD 

R. Kessel, Counsel 

INTRODUCTION 

The Veteran had active military service from May 1963 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. The May 2008 decision denied the claim of service connection for arteriosclerotic heart disease. 

In April 2010, the Veteran testified in regards to the arteriosclerotic heart disease claim at a hearing before the Board, a transcript of which is of record. 

On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: Ischemic heart disease, Parkinson's disease, and B cell leukemias. As required by 38 U.S.C.A. § 1116, VA will issue regulations through notice and comment rule-making procedures to 

- 2 - 

establish the new presumptions of service connection for those diseases. Those regulations will take effect on that date that a final rule is published in the Federal Register. Until that time, VA does not have authority to establish service connection and award benefits based upon the planned new presumptions. On November 20, 2009, the Secretary directed the Board to stay action on all claims for service connection that cannot be granted under current law but that potentially may be granted based on the planned new presumptions of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during the Vietnam era. As this appeal contains at least one claim that may be affected by these new presumptions, the Board must stay action on that matter in accordance with the Secretary's stay. Once the planned final regulations are published, the adjudication of any case or claim that has been stayed will be resumed. As such, the claim of service connection for arteriosclerotic heart disease is stayed. 

The appeal of the remaining issues is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 

REMAND 

The February 2008 rating decision deferred adjudication of the claim of service connection for arteriosclerotic heart disease, which was ultimately adjudicated in May 2008. In the February 2008 decision, the RO, in part, denied service connection for residuals of a left mandible injury, hypertension, PTSD, depression, arthritis of the left shoulder, bilateral pes planus, tinnitus, and esophagus stricture. In July 2008, the Veteran submitted a notice of disagreement with the arteriosclerotic heart disease decision, as well as the eight denials from the February 2008 decision. In December 2008, the RO issued two statements of the case (SOCs)-one for the claim of service connection for arteriosclerotic heart disease and one for the eight other service connection claims. 

- 3 - 

Thereafter, on April 29, 2009, the Veteran submitted one VA Form 9 (Appeal to Board of Veterans' Appeals) indicating that he wished to appeal all of the issues on the sacs that the RO had sent to him. Nevertheless, only the arteriosclerotic heart disease claim was certified to the Board. This was possibly so in light of a notation on the VA Form 9 indicating that it was not "found" in the file until January 2010. In any case, the Veteran's VA Form 9 was a timely substantive appeal as to the other eight service connection claims he had appealed. Notably, although the February 2008 rating decision is dated February 27, 2008, the Veteran was not notified of the decision until a letter was sent to him on Aprill 29, 2008, thereby rendering the April 29, 2009 VA Form 9 timely as to that decision. See 38 C.F.R. § 20.302(b) (2009). Even so, the filing of the substantive appeal is not a jurisdictional document for appellate review. See Percy v. Shinseki, 23 Vet. 
App. 37 (2009). 

On his VA Form 9, the Veteran wrote "video conference BVA hearing." As noted in the Introduction, the Veteran has been afforded an opportunity to testify as to his arteriosclerotic heart disease claim. However, no further steps were taken to schedule the Veteran for a hearing as to the other eight service connection claims on appeal. The Veteran has a right to provide hearing testimony on appeal. See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2009). In accordance with his request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing for those eight claims. See 38 C.F.R. § 20.700(e). 

Accordingly, these issues are REMANDED for the following action: 

Schedule the Veteran for a videoconference hearing before a member of the Board for the claims of service connection for residuals of a left mandible injury, hypertension, PTSD, depression, arthritis of the left shoulder, bilateral pes planus, tinnitus, and esophagus stricture. Notify the Veteran of the date and time of the hearing. Allow the Veteran and his representative an opportunity to prepare for the hearing. The claims file should be returned to the Board in advance of the 

-4- 

hearing. If the Veteran no longer desires a hearing, he should submit a written request to VA evidencing his intentions. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 

MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 

- 5  



